SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Sound Financial, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 83607Y 108 (CUSIP Number) Marianne E. Roche Silver, Freedman & Taff, L.L.P. 3299 K Street, N.W., Suite 100 Washington, D.C. 20007 (202) 295-4500 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 8, 2008 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [Missing Graphic Reference] NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7(b) for other parties to whom copies are to be sent. SCHEDULE 13D CUSIP No. 83607Y 108 Page 2 of 6 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NOs. OF ABOVE PERSON (entities only) Sound Community MHC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) (b) 3. SEC USE ONLY 4. SOURCE OF FUNDS 00 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) N/A 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 1,621,435 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER 1,621,435 10. SHARED DISPOSITIVE POWER 0 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,621,435 shares 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 55.0% 14. TYPE OF REPORTING PERSON HC SCHEDULE 13D CUSIP No. 83607Y 108 Page 3 of 6 Pages Item 1.Security and Issuer This Schedule 13D relates to shares of common stock, par value $0.01 per share ("Common Stock"), of Sound Financial, Inc., a federal stock corporation ("Company"), whose principal executive offices are located at 2005 Fifth Avenue, Second Floor, Seattle, Washington98121. Item 2.Identity and Background (a)-(b)-(c) This Schedule 13D is filed on behalf of Sound Community MHC, a federally chartered mutual holding company ("MHC"). MHC's principal business is to hold at least a majority of the Company's shares of Common Stock, as required by federal law. The business address of MHC is 2005 Fifth Avenue, Second Floor, Seattle, Washington 98121. Pursuant to General Instruction C of Schedule 13D, information is being provided with respect to the executive officers and directors (collectively, "Insiders") of MHC, the Company and the Company's wholly owned subsidiary, Sound Community Bank ("Bank"). The business address of each of these individuals for purposes of this filing is c/o Sound Financial, Inc., 2005 Fifth Avenue, Second Floor, Seattle, Washington 98121. Name Positions with Company and Principal Occupation Tyler K. Myers Chairman of the Board, Director; Vice President and Operations Manager of The Myers Group, a conglomerate of retail and real estate businesses. David S. Haddad, Jr. Vice Chairman of the Board, Director; Customer Service Supervisor for Alaska Airlines. Laura Lee Stewart President, Chief Executive Officer and Director. Robert F. Carney Director; Director of Meat and Seafood Merchandising fro Brown & Cole Stores. Debra Jones Director; Vice President of Administrative Services at BellinghamTechnicalCollege. Milton L. McMullen Director; Retired. Rogelio Riojas Director; Chief Executive Officer of Sea Mar Community Health Centers. James E. Sweeney Director; President of Super Supplements, Inc. Matthew P Deines Executive Vice President and Chief Financial Officer. Jean M. Ciesynski Senior Vice President and Branch Administrator. Patricia Floyd Senior Vice President and Secretary. Matthew F. Moran Senior Vice President and Chief Credit Officer. Marlene L. Price Senior Vice President and Lending Manager. SCHEDULE 13D CUSIP No. 83607Y 108 Page 4 of 6 Pages (d) During the last five years, neither MHC nor any of the Insiders has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, neither MHC nor any of the Insiders has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) All of the Insiders are U.S. citizens. Item 3.Source and Amount of Funds or Other Consideration MHC was formed on January 8, 2008 for the purpose of being the mutual holding company of the Company and the Bank. On that date, the Company sold 1,297,148 shares of Common Stock in a minority public offering and issued 29,480 to a charitable foundation. In accordance with the Bank’s Plan of Reorganization and Stock Issuance Plan and applicable federal law, the Company issued another 1,621,435 shares to MHC at no cost to MHC, resulting in the MHC owning 55% of the outstanding shares of the Company. Insiders and their affiliates also purchased shares of Common Stock of the Company in the minority public offering with personal funds. The Insiders have reported these purchases on their individual Forms 4. Item 4.Purpose of Transaction The primary purpose of the creation of MHC and the Company was to establish a structure that would enable the Bank to compete and expand more effectively in the financial services marketplace, and that would enable the Bank's depositors, employees, management and directors to obtain an equity ownership interest in the Bank through their ownership interests in the Company if it conducted a minority public offering. While the MHC intends to exercise its rights as a shareholder and excluding the minority public offering and acquisition of stock in that offering, neither the MHC nor any of the Insiders (other than in his or her role as an executive officer and/or director of the Company and the Bank) has, as of the date of this Schedule 13D, any plans or proposals that relate to or would result in: (a) the acquisition by any person of additional securities of the Company or the disposition of securities of the Company; (b) an extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving SCHEDULE 13D CUSIP No. 83607Y 108 Page 5 of 6 Pages the Company or any of its subsidiaries; (c) a sale or transfer of a material amount of assets of the Company or any of its subsidiaries; (d) any change in the present board of directors or management of the Company, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; (e) any material change in the present capitalization or dividend policy of the Company; (f) any other material change in the Company's business or corporate structure; (g) changes in the Company's charter or bylaws or instruments corresponding thereto or other actions which may impede the acquisition of control of the Company by any person; (h) causing a class of securities of the Company to be delisted from a national securities exchange or to cease to be authorized or quoted in an inter-dealer quotation system of a registered national securities association; (i) a class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Exchange Act; or (j) any action similar to any of those enumerated above. At any time, or from time to time, MHC and/or any of the Insiders may review, reconsider or change their position or plans with respect to these matters. Item 5.Interest in Securities of the Issuer (a)-(b) As of the date of this Schedule 13D, MHC directly and beneficially owned 1,621,435 shares of the Common Stock, which represented 55.0% of the issued and outstanding shares. MHC has sole voting and dispositive power over those 1,621,435 shares. On that date, the Company had 2,948,063 shares of Common Stock outstanding. The following table sets forth information with respect to the shares of Common Stock beneficially owned by Insiders as of the date of this Schedule 13D. Name No. of Shares Percent of Outstanding Tyler K. Myers 25,000 .85% David S. Haddad, Jr. 15,000 .51% Laura Lee Stewart 24,934 .85% Robert F. Carney 6,000 .20% Debra Jones 5,000 .17% Milton L. McMullen 7,500 .25% Rogelio Riojas 20,000 .68% James E. Sweeney 10,000 .34% Matthew P Deines 15,985 .54% Jean M. Ciesynski 2,388 .08% Patricia Floyd 4,928 .17% Matthew F. Moran 10,000 .34% Marlene L. Price 5,079 .17% Total 151,814 5.14% SCHEDULE 13D CUSIP No. 83607Y 108 Page 6 of 6 Pages (c) Other than the shares noted in Item 5(a)-(b) acquired or issued to the MHC and Insiders on January 8, 2008, neither the MHC nor any Insider has effected any transaction in the Company's Common Stock within the past 60 days. See Item 3 for information regarding the shares issued on January 8, 2008. (d) Not applicable. (e) Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer As of the date of this Schedule 13D, neither the MHC nor any of the Insiders is a party to any contract, arrangement, understanding or relationship among themselves or with any other person with respect to any securities of the Company, including but not limited to transfer or voting of any of the Common Stock, finder's fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, the giving or withholding of proxies, or otherwise subject to a contingency the occurrence of which would give another person voting or investment power over the Common Stock. Item 7.Material to be Filed as Exhibits None SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. SOUND COMMUNITY MHC Date: January 8, 2008 /s/Laura Lee Stewart Laura Lee Stewart President and Chief Executive
